UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1690


FRANK S. KULA,

                 Plaintiff - Appellant,

          v.

THE STATE OF WEST VIRGINIA       DEPARTMENT    OF     TRANSPORTATION
MOTOR VEHICLE ADMINISTRATORS,

                 Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cv-00034-JPB)


Submitted:   November 17, 2011             Decided:    November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank S. Kula, Appellant Pro Se. Jason Patrick Foster, STEPTOE
& JOHNSON, LLP, Martinsburg, West Virginia; Janet Elizabeth
James, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frank   S.   Kula   appeals   the   district    court’s    order

denying relief on his civil action.         We have reviewed the record

and   find   no   reversible     error.    Accordingly,     we   deny   Kula’s

motion for a transcript at government expense and affirm for the

reasons stated by the district court.            Kula v. West Virginia,

No. 3:11-cv-00034-JPB (June 10, 2011).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                      2